Name: 89/593/CEE: Council Decision of 30 October 1989 on the conclusion of an Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-11-22

 Avis juridique important|31989D059389/593/CEE: Council Decision of 30 October 1989 on the conclusion of an Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation Official Journal L 339 , 22/11/1989 P. 0001COUNCIL DECISION of 30 October 1989 on the conclusion of an Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation (89/593/CEE) THE COUNCIL OF THE EUROPEAN COMMUNITES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 therof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of the Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation is necessary for the achievement of the Community's objectives in the field of external relations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation and the Joint Declarations attached to the Final Act are hereby approved on behalf of the Community. The text of the instruments referred to in the preceding subparagraph is annexed to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 23 of the Agreement (2). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 20 of the Agreement. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 30 October 1989. For the Council The President J.-P. SOISSON (1) Opinion delivered on 25 October 1989 (not yet published in the Official Journal). (2) See page 60 of this Official Journal.